Citation Nr: 0922545	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  06-17 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for an 
acquired psychiatric disorder, to include as secondary to a 
service-connected disability. 

2.  Entitlement to an increased rating for common variable 
hypogammaglobulimenia, currently rated as 30 percent 
disabling.

3.  Entitlement to an increased rating for bronchiectasis 
with vasomotor rhinitis and history of maxillary sinusitis, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to March 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

As an additional preliminary matter, the Board notes that a 
July 1993 RO decision denied service connection for an 
acquired psychiatric disorder and, although notified of that 
decision and apprised of his procedural and appellate rights, 
the veteran did not appeal.  See 38 C.F.R. §§ 3.104, 20.202.  
Therefore, new and material evidence must first be presented 
before readjudication of that claim on the merits.  In his 
August 2004 communication, the veteran claimed entitlement to 
service connection for psychiatric impairment secondary to 
his service connected disabilities.  However, a new 
etiological theory does not constitute a new claim.  See 
Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  As there is 
a prior final denial of record, this claim must be deemed a 
petition to reopen.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).

The veteran requested and was scheduled for a Travel Board 
hearing before a Veterans Law Judge (VLJ) to be held at the 
RO on July 27, 2007.  In a letter received on July 13, 2007, 
the veteran requested that his Travel Board hearing be 
rescheduled because he was in a 90 day program.  

The applicable regulations provide that a request for a 
change in hearing date can be submitted at any time up to two 
weeks prior to the scheduled hearing if good cause is shown.  
See 38 C.F.R. § 20.704 (2008).  As a timely request has been 
submitted and good cause has been shown, the undersigned VLJ 
will grant the veteran's request under 38 C.F.R. § 20.704(c) 
for a change in hearing date.  Consequently, remand is 
required for the RO to reschedule the hearing requested for 
these matters.

Review of the claims file reflects that the veteran was found 
not competent to handle disbursement of funds by a September 
2007 rating decision and a Request for Appointment of a 
Fiduciary, Custodian or Guardian was made in the same month.  
However, it is unclear as to whether such fiduciary, 
custodian or guardian has been appointed and, if so, the 
identity of such person.  Upon remand, the RO should clarify 
the issues.  

Accordingly, the case is REMANDED for the following action:

1.  As it is unclear as to whether the 
Veteran has been appointed a fiduciary, 
custodian or guardian, as well as this 
person's identity, the RO should 
clarify the issues.  

2.  The RO should re-schedule the 
veteran for a Travel Board at the 
earliest available opportunity.  The RO 
should notify the veteran and his 
representative of the date and time of 
the hearing, in accordance with 
38 C.F.R. § 20.704(b) (2009), and 
should associate a copy of such notice 
with the claims file.  After the 
hearing, the claims file should be 
returned to the Board in accordance 
with current appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


